Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims filed on 12/3/2021 have been examined.  Claims 1-2, 8-9, and 15-16 have been amended.  Claims 7, 14, and 20 have been canceled.  No claims have been added. Claims 1-6, 8-13, and 15-19 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 has been entered and references cited within carefully considered.

Response to Arguments/Amendments

In the previous Office action,  a double-patenting rejection is raised in view of claim 1 of  U.S. App. No. 16/522, 175 (the'" 175 Application"').  The applicant argued 
the double-patenting rejection is moot because the rejection is not based on the currently pending amended claims.   However, the examiner respectfully disagrees. Amended claim 1 of the current application adds a new limitation “wherein the failure criterion is satisfied where a rate at which a first offset value changes exceeds a threshold, the first offset value being derived from the time differential with respect to the selected computing system.”  The added limitation is the combination of  the partial 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 



Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 8 of US Patent Application Patent No. 16/522,175. Although the claims are not identical, they are not patentably distinct from each other because the limitations are substantially similar or even broader.  

Claim 8 is substantially the same as claim 1, except claim 8 in a method claim format. Because the same reasoning applies, claim 8 is rejected under the same reasoning as claim 1.  Claim 15 is substantially the same as claim 1, except claim in a non-transitory computer-readable medium claim format. Because the same reasoning applies, claim 15 is rejected under the same reasoning as claim 1. 

The remaining dependent claims are rejected accordingly. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419